Opinion issued March 26, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00090-CV
                           ———————————
    RICHLENE JOANNIDES, DEPENDENT ADMINISTRATRIX FOR
           ESTATE OF ANGELO JOANNIDES, Appellant
                                       V.
      VERONIKA JOANNIDES AND SHAWN MAYFIELD, Appellees



               On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 06-CPR-019543


                         MEMORANDUM OPINION

      Appellant, Richlene Joannides, attempts to appeal from an order denying her

motion to recuse the trial court judge. Appellees, Veronika Joannides and Shawn
Mayfield, have moved to dismiss this appeal for lack of jurisdiction. We dismiss

the appeal.

      Richlene Joannides filed a motion in the trial court to recuse the trial court

judge, the Honorable Susan G. Lowery. The motion was referred to the regional

presiding judge, the Honorable Olan Underwood, who denied the motion.

Appellant timely appealed.

      In Veronika Joannides and Mayfield’s motion to dismiss, they argue that,

because there is no final judgment in this case, this is an interlocutory appeal over

which we have no jurisdiction.       Richlene Joannides also filed a “Motion for

Voluntary Dismissal.” In her motion, she “moves the Court to dismiss this Appeal

pending completion of the case below and pending final judgment,” states that

“appeal is proper on final judgment,” and “asks the Court to dismiss this appeal

without prejudice to re-file after entry of final judgment on the merits of the case,”

thereby conceding that this is an interlocutory appeal.

      Texas appellate courts only have jurisdiction to immediately consider

appeals from interlocutory orders if a statute explicitly provides appellate

jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). In the

context of appeals from orders denying recusal motions, the legislature has

unambiguously stated that a party may appeal from an order denying a motion to

recuse only after final judgment has been entered. See TEX. GOV’T CODE ANN.

                                          2
§ 25.00255(j) (West Supp. 2012) (“After a statutory probate court has rendered the

final judgment in a case, a party may appeal an order that denies a motion for

recusal or disqualification as an abuse of the court’s discretion.”); TEX. R. CIV.

PROC. 18a(j)(1)(A) (“An order denying a motion to recuse may be reviewed only

for abuse of discretion on appeal from the final judgment.”); Gonzalez-Guilbot v.

Guilbot-Serros de Gonzalez, 367 S.W.3d 442, 447 (Tex. App.—Houston [14th

Dist.] 2012, pet. filed) (holding that court lacked jurisdiction over interlocutory

appeal from order denying tertiary recusal motion in probate case); see also TEX.

CIV. PRAC. & REM. CODE ANN. § 30.016(d) (West 2008) (authorizing appellate

review of order denying tertiary recusal motion, defined as third or subsequent

motion for recusal or disqualification filed against district court or statutory county

court judge by same party in case, only after final judgment).

      Accordingly, we grant Veronika Joannides and Mayfield’s motion and

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a). We

dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                          3